Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mascianica et al (US 20170077566).  Regarding claim 1, the reference is directed to a battery module comprising a housing ([0017]), a plurality of cells (216) disposed adjacent each other inside the housing, an inner cover (208; Fig. 4, 5A) disposed between the housing and the plurality of cells, the inner cover comprising a top surface and a bottom surface, wherein a plurality of fluid channels (224) is defined on the bottom surface and extending along a length of the inner cover, wherein each of the channels receives a fluid (Fig. 4, 5A; [0022]), and wherein a plurality of grooves (210) is defined on the top surface and extending along a length of the inner cover.  It is noted that “configured to receive one or more electrical components” is not considered to positively recite the one or more electrical components since the grooves of the reference are capable of receiving such components.  Nevertheless, regarding claim 1, the  by the reference.  Thus, the instant claims are anticipated. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-7, 12-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mascianica et al in view of Lim (US 20130236754).
	Mascianica et al. is applied to claims 1, 10 and 11 for the reasons stated above.  Regarding claims 3 and 13, each of the cells comprises a rupture disc (vent ports 222) ([0021]) configured to open at a specified pressure, wherein the rupture discs are located in the center of the top surfaces of the cells, wherein exhaust gases are conducted out of the module through conduit 258 which is located in the middle region between coolant channels 224.  Regarding claims 4, 5, 12, and 14, the inner cover contains blocking features (barrier members) the separate the channels from the middle region, and extend along the length of the cover, each barrier member disposed on a side of the middle region (that is, the barrier members are partitions that separate channels 224 from duct 258 in Fig. 4).
	Mascianica et al. does not expressly teach that the inner cover defines a plurality of openings spaced apart from each other along the length of the inner cover, as recited in claims 2 and 12, or that such openings are in the middle region and aligned with respective rupture discs (claims 3 and 13).
	Lim ‘754 is directed to a battery module comprising a plurality of batteries each having a vent (13), a cover (120) forming a duct for exhaust gases, a pressurizing plate (140), and an insulating member (130) (Figs. 3 and 4).  The pressurizing plate and the insulating member contain openings that correspond to the battery vents.  Regarding claims 7 and 16, the insulating member comprises raised portions that are disposed around the plurality of openings (Fig. 3).  
	Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the artisan would have been motivated to use at least the insulating plate of Lim in the apparatus of Mascianica et al., thereby forming as part of the inner cover, a 
	Further regarding claims 6 and 15, the insulating member of Lim also comprises a plurality of cross barriers extending transversely relative to the length, between the openings (see solid areas between openings, Fig. 3 of Lim).  As such, claims 6 and 15 would also be rendered obvious. 


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mascianica et al in view of Lim ‘754 as applied to claims 2-7, 12-16, 18 and 20 above, and further in view of Lim (US 20120094156).  
	Modified Mascianica et al do not expressly teach that the plurality of raised portions is adhesively attached to the plurality of batteries, as recited in claims 8 and 17. 
	Lim ‘156 is directed to a battery module that comprises a cover (120) forming an exhaust gas passage connected to battery vents (13), an insulating member (230) containing a plurality of openings, and an adhesive member (232) (Fig. 4, [0047]) that adhesively connects the insulating member to the plurality of cells. 
KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  Further, Lim ‘156 teaches that “the adhesive member 232 of the insulating member 230 according to this embodiment may minimize misalignment of the openings 231 with respect to the vents 13 during manufacturing, thereby decreased interference of gas flow through the gas channel.”  Accordingly, the artisan would be further motivated to make the modification.  


Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Claims 9 and 19 recite that each of the plurality of grooves (defined on the top surface of the inner cover) are “configured to receive the fluid.”  The recitation of “the fluid” finds basis in the same fluid that flows through the channels on the bottom surface of the inner cover.  Mascianica, the closest prior art, does not teach or fairly suggest this subject matter.  Mascianica teaches coolant channels (bottom surface channels) 224 and teaches a coolant inlet 240 fluidly connected to the these channels (Fig. 5B, 5C).  The reference does not teach or suggest that the . 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
December 17, 2021